Citation Nr: 1816136	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-40 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder, prior to August 1, 2013.

5.   Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder, as of August 1, 2013.

6.  Prior to August 1, 2013, entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and is in receipt of the Combat Action Ribbon and the Southwest Asia Service Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In August 2011, the Veteran testified at a hearing before an acting Veterans Law Judge, who subsequently left employment with the Board.  The Veteran was offered an opportunity to have a new hearing, but he did not reply in the affirmative.

In June 2012 and January 2017, the Board remanded the Veteran's claims for further development.  The required development has been completed and the Veteran's claims are now properly before the Board.

This matter further comes before the Board from a March 2015 rating decision, in which the RO granted service connection for PTSD, and assigned a 30 percent rating, effective November 20, 2009, and a 50 percent rating, effective August 1, 2013.  A June 2015 rating decision granted a 70 percent rating for PTSD, effective August 1, 2013.  The Veteran has continued his appeal for a higher disability evaluation for PTSD.

Finally, this matter comes before the Board on appeal from a January 2015 rating decision denying the Veteran service connection for erectile dysfunction, and an October 2013 rating decision denying entitlement to TDIU.  A June 2015 rating decision granted the Veteran entitlement to TDIU, effective August 1, 2013.  However, the Veteran has continued his appeal for entitlement to TDIU, prior to August 1, 2013.            

The Veteran's claim for entitlement to service connection for erectile function is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's right ear sensorineural hearing loss was not manifest in service or to a compensable degree within 1 year of discharge; any current right ear sensorineural hearing loss is not otherwise etiologically related to such service.

2.  The Veteran's headache disability was not manifest in service; any current migraine disability is not otherwise etiologically related to service.  

3.  Prior to August 1, 2013, the Veteran's PTSD symptoms are productive of occupational and social impairment with reduced reliability and productivity.

4.  As of August 1, 2013, the Veteran's PTSD symptoms manifests in total occupational and social impairment. 

5.  Prior to August 1, 2013, the Veteran was capable of obtaining and following substantially gainful employment.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for sensorineural hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a headache disorder, including as due to a qualifying chronic disability have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  Prior to August 1, 2013, the criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4. As of August 1, 2013, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

5.  Prior to August 1, 2013, the criteria for entitlement to TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his agent have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's claims were previously remanded in January 2017 for further development.  The January 2017 remand directives, in pertinent part, required the agency of original jurisdiction (AOJ) to obtain the Veteran's Social Security Administration (SSA) decision concerning his claim for disability benefits, including any medical files used to make the decision.  In addition, the AOJ was to obtain outstanding medical treatment records from the appropriate VA medical facilities.  The Veteran's SSA determination and up-to-date VA treatment records. have been associated with the claims file.    

Accordingly, the Board finds there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.

Where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When a chronic disease manifests to a degree of 10 percent or more within 1 year from the date of separation from service, that disease is presumptively service-connected.  38 C.F.R. §§ 3.303(b), 3.307(a)(3).  The Veteran's claimed right ear sensorineural hearing loss is chronic diseases as defined by 38 C.F.R. § 3.309(a).

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d). 

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation for PTSD, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service Connection for Right Ear Hearing Loss

The Veteran has claimed entitlement to service connection for right ear hearing loss.  In lay statements and reports to VA examiners, the Veteran reports gradual onset of hearing loss that occurred during his period of active service.  The Veteran states that while on active duty with the infantry he was exposed to high levels of noise without hearing protection, such as mortar shell explosions and weapons fire.  He further states that he began noticing hearing loss while serving in Desert Storm. 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or where the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board acknowledges that the Veteran's medical records indicate a diagnosis of bilateral hearing loss.  In addition, a June 2010 VA hearing examination notes the Veteran's Maryland CNC Test score was 88 percent in his right ear.  Accordingly, the Board finds the Veteran has a current right ear hearing disability.

The Veteran was initially diagnosed with right ear hearing loss in December 2009.  The Veteran's service treatment records do not indicate complaints of or treatment for hearing loss while in service.  The Veteran did not indicate right ear hearing loss on his April 1993 report of medical history.  Audiometric testing conducted on the Veteran's right ear in April 1993, just prior to the his separation from active service, measured the Veteran's pure tone thresholds in decibels.  The results were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
5


  
As noted above, for VA compensation purposes, hearing loss occurs when decibel loss in one frequency range reaches 40 decibels, or when hearing loss in three frequency ranges reaches 26 decibels or greater.  Based on the above discussed evidence, the Board finds the Veteran's right ear hearing loss did not manifest during his period of active service.  38 C.F.R. § 3.303(a).

VA treatment records indicate that the Veteran's right ear hearing loss was initially diagnosed in December 2009.  As the Veteran's sensorineural hearing loss is listed as a chronic disease (organic disease of the nervous system) under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology apply in this case. Nothing in the record indicates the Veteran was diagnosed with right ear sensorineural hearing loss that met the criteria of 38 C.F.R. § 3.385 while in service or within 1 year of the date of separation from service, therefore the presumption of service connection for chronic diseases does not apply. 38 C.F.R. § 3.307 (a)(3), 3.309(b).

The Board notes that the Veteran's left ear hearing loss is service-connected because he had hearing loss that met the criteria set forth in 38 C.F.R. § 3.385 while he was on active duty.  

Further, the record indicates the Veteran's first diagnosis of right ear hearing loss came in 2009, more than 16 years after the Veteran completed his active service.  The record does not indicate the Veteran received any treatment for hearing loss prior to the 2003 diagnosis.  While not dispositive of the issue, the Board may consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Because right ear hearing loss was not noted on the Veteran's April 1993 report of medical history, and the Veteran has not continuously reported related symptomatology since the Veteran's discharge from service, the continuity of symptomatology is not shown.

A VA examination was provided to the Veteran in June 2010.  An addendum medical opinion was provided in August 2010.  The VA examiner met with the Veteran in person and reviewed the Veteran's service treatment records.  The VA examination further noted the Veteran experienced noise exposure during service, but also experienced occupational and recreational noise exposure based on the Veteran participating in recreational hunting.  The VA addendum opinion noted the Veteran's April 1993 audiogram showed normal hearing in the right ear.  The examiner also stated that the Veteran's current right ear hearing loss is mild.  In turn, the VA examiner opined it was less likely than not that the Veteran's current, mild, right ear hearing loss was related to his period of active service. 

The Board acknowledges the Veteran's assertion that his current disability is the result of his time in service.  The Veteran has stated he was exposed to weapons fire while serving in the infantry.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.

However, determining the etiology of the Veteran's right ear hearing loss requires medical inquiry into the Veteran's auditory functioning.  With regard to the specific issue in this case, whether his right ear hearing loss is related to an in-service injury, falls outside the realm of the Veteran's knowledge in this case.  See Jandreau, 492 F.3d at 1377 n.4.  Such internal auditory processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  He is not competent to determine whether in service or post service noise exposure is the cause of his hearing loss.  As a result, the probative value of his lay assertions is low.

In total, the record indicates the Veteran did not seek treatment for hearing loss while in service, was not diagnosed with a hearing loss upon exiting service in April 1993, experienced occupational and recreational noise exposure, and did not seek treatment for hearing loss until 2009.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's sensorineural hearing loss in the right ear.  See 38 C.F.R. § 3.303(d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability not warranted.

Service Connection for Headaches

The Veteran has claimed entitlement to service connection for migraine headaches, to include as a qualifying chronic disability based on his Gulf War Service.  The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1) (2017).  The Veteran is a Persian Gulf Veteran.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

A March 2014 VA headache examination diagnosed the Veteran with migraine headaches.  The VA stated that the Veteran's headaches were not related to service because: 
		
		Review of [the Veteran's service treatment records] does 		not reveal a diagnosis of Migraine headaches.  In fact, 			[the Veteran's service treatment records] reveal only an 		occasional headache and no evidence of chronic or 			recurring headaches while in the service.  

As far as Gulf War relationship, migraine headaches are a diagnosable and common condition in the general population.  The absence of a diagnosis of chronic, recurring, or migraine headaches for many years post separation from the military make Gulf War exposures a highly unlikely cause of migraines as the onset would have been far more proximal to the exposure if some toxic exposure had caused the onset of headaches.

The Board acknowledges the Veteran's contentions that his migraine headaches are related to his period of active service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.

However, determining the etiology of the Veteran's migraine headaches requires medical inquiry into the Veteran's neurological functioning.  With regard to the specific issue in this case, whether his migraine headaches are related to an in-service injury, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F.3d at 1377 n.4.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  Significantly, the Veteran's assertion was investigated by a competent medical professional and found not supportable.  

Aside from Gulf War service, no other theory of entitlement has been advanced or raised.  The VA examiners' opinions are more probative than the other evidence of record. The Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for the Veteran's migraine disability.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Disability Evaluation in Excess of 30 Percent for PTSD, Prior to August 1, 2013

The Veteran claims entitlement to a disability evaluation in excess of 30 percent, prior to August 1, 2013.  In a March 2015 rating decision, in pertinent part, the Veteran was granted service connection and assigned an initial 30 percent disability evaluation for PTSD, effective November 2009.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders (General Rating Formula).

In accordance with Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Review of the Veteran's treatment records indicates significant VA treatment for PTSD, anxiety, and depression.  In October 2011, the Veteran completed an initial psychiatry evaluation.  The Veteran reported no suicidal or homicidal ideation.  He had been divorced twice.  He had nightmares three to four times per month and reported generally poor sleep.  He slept with a pistol next to him.  He reported flashbacks.  He had ongoing problems with anger and irritability, which he believed were responsible for his two divorces.  The Veteran was well groomed and cooperative, had logical thought processes, demonstrated a normal speech rate and articulation, and good insight and judgment.  

Following his October 2011 initial psychiatry evaluation, the Veteran completed mental health assessments in December 2011, January 2012, March 2012, April 2012, July 2012, September 2012, January 2013, February 2013, March 2013, April 2013, April 2013, May 2013, and June 2013.  At each assessment, the Veteran reported no suicidal or homicidal ideation, and no hallucinations or delusions.  The Veteran was well groomed and cooperative, had logical thought processes, demonstrated a normal speech rate and articulation, and at least fair insight and judgment.  In March 2012, it was suggested that he begin medication for nightmares, as he reported restlessness, nightmares, and problems falling asleep. He had subjective difficulties with memory and concentration.   In July 2012, he reported an increase in irritability and stress at work.  

As noted above, a 50 percent disability evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board finds that the probative evidence of record establishes that the Veteran's PTSD meets the criteria for a 50 disability evaluation.  He reported persistent irritability, only having two to three hours of restful sleep per night, and an increase in nightmares.  His irritability interfered with his interpersonal relationships.  He had flashbacks and subjective complaints of memory and concentration problems.  These symptoms are of the frequency, severity, and duration to result in occupational and social impairment with reduced reliability and productivity.  

However, his PTSD symptoms are not more accurately described as causing occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  His insight and judgement have been consistently good or fair.  He has consistently denied suicidal or homicidal ideation.  His irritability causes difficulty with relationships but does not make him unable to establish relationships.  He was able to work and have interpersonal relationships.  His memory and concentration problems were subjective and did not result in deficiencies in most areas.  He had a deficiency in mood because he experienced anxiety.  Simply because this Veteran has an anxious mood, and because the 70 percent criteria contemplates a deficiency in "mood" among other areas, does not mean his PTSD symptoms are more accurately described by the 70 percent level.  Indeed, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's anxious mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment with the grant of an initial 50 percent rating.  

In reaching the above conclusions, the Board considered the Veteran's statements, and those from his caregiver, regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran and his caregiver are competent to report on factual matters of which they first-hand knowledge, e.g., experiencing an increased level of PTSD symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  Their statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds the above-discussed VA mental health assessments to be of significantly higher probative value. 

The Board finds that an initial 50 percent disability rating for PTSD is warranted.
   
Disability Evaluation in Excess of 70 Percent for PTSD, as of August 1, 2013

A June 2015 rating decision raised the Veteran's PTSD disability evaluation to 70 percent, as of August 1, 2013.

Review of the record establishes the Veteran asserted a worsening of his service-connected PTSD on August 1, 2013.  A VA psychiatry progress note on that date notes the Veteran complained his PTSD was "a little worse."  The progress note further reports:

[The Veteran] [i]s having both nightmares and flashbacks.  Sleep is unchanged and chronically gets only 2-3 hours per night with chronic fatigue.  [Occasional] anger outburst.  [The Veteran] has been on sertraline 150 mg with some benefit. Depression [is] on going but a little worse. Appetite low. Anhedonia.  Feels like burden on sister. Chronic hopelessness.

On March 11, 2014, the Veteran completed VA PTSD examination to determine the severity of his disability.  At examination, the Veteran's PTSD diagnosis was confirmed.  The VA examiner noted that the Veteran's PTSD manifested in depressed mood, panic attacks, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, impairment of short-term and long-term memory, disturbances of motivation and mood, olfactory hallucinations during flashbacks, history of reckless/self-destructive behavior when abusing alcohol, suicidal ideation, and inability to establish and maintain effective relationships.  The Veteran's caregiver confirmed she is his only social support network and that he does not have contact with his family.  The VA examiner determined that the Veteran's PTSD manifests in total occupational and social impairment, which is specifically contemplated by the 100 percent criteria.

In July 2014, the Veteran submitted an assessment from his private physician discussing the occupational and social impact of the Veteran's PTSD.  The physician noted the Veteran had no useful ability to function in numerous areas, including understand and remember simple instructions, maintain attention and concentration for extended periods, sustain an ordinary routine without special supervision, interact appropriately with the public, get along with co-workers and peers, and accept instructions and respond appropriately to criticism from supervisors. 

After consideration of the evidence discussed above, the Board finds the Veteran's PTSD most closely represents the criteria for a 100 percent disability evaluation.  Entitlement to a 100 percent disability evaluation for PTSD, as of August 1, 2013 is warranted.  

TDIU, Prior to August 1, 2013

The Veteran claims entitlement to TDIU due to his service-connected disabilities.    The Veteran's claim for TDIU was filed in December 2012.  An October 2013 rating decision denied the Veteran's claim for TDIU.  A subsequent June 2015 rating decision granted a TDIU as of August 1, 2013.  The Veteran has appealed his claim for entitlement to TDIU prior to August 1, 2013.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16 (a)(2). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As a result of the grant of an initial 50 percent rating for PTSD, prior to August 1, 2013, the Veteran's total service-connected disability evaluation meets the schedular criteria.  During this time, the Veteran was service connected for PTSD (evaluated at 50 percent), chronic fatigue syndrome (evaluated at 10 percent), hypertension (evaluated as noncompensable), residuals of a sternoclavicular sprain (evaluated at 20 percent), fibromyalgia (evaluated at 10 percent), tinnitus (evaluated at 10 percent), irritable bowel syndrome (evaluated at 10 percent), and left ear hearing loss (evaluated as noncompensable).  The total combined disability evaluation was 70 percent.  

In his claim, the Veteran, through his representative, asserts that his last gainful occupation ended in 2010.  However, SSA records obtained by the VA indicate the Veteran began full-time employment as a food director in March 2013.  In his SSA benefits application the Veteran notes he worked as a food director 5 days a week, 8 hours a day.  A January 2016 SSA disability determination notes the Veteran's last date of substantially gainful employment was April 9, 2014.  In his SSA application for disability benefits, the Veteran alleged his disability began on April 9, 2014.

As stated above, the Veteran is only eligible for entitlement to TDIU "when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16.

Based upon the probative evidence of record, the Veteran's entitlement to a TDIU prior to August 1, 2013, is denied.  Although his service-connected disabilities had an impact on his work, he was able to obtain full time substantially gainful employment in March 2013, and remained capable of obtaining and following substantially gainful employment until at least April 9, 2014.

Entitlement to TDIU, prior to August 1, 2013, is not warranted.      


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for migraine headaches is denied.

Prior to August 1, 2013, entitlement to an initial 50 percent disability evaluation for PTSD is granted.  

As of August 1, 2013, entitlement to a 100 percent disability evaluation for PTSD is granted. 

Entitlement to a TDIU prior to August 1, 2013, is denied.


REMAND

The Veteran has claimed entitlement to service connection for erectile dysfunction.  In a January 2015 rating decision, the Veteran was denied service connection based on the probative evidence of record failing to establish a current disability.  In his notice of disagreement, the Veteran, through his representative stated, that he "suffers erectile dysfunction due to his service related disabilities or due to his service in Southwest Asia."  The Board notes that as a lay witness, the Veteran is competent to report observable symptoms, such as being unable to have an erection, and medical history.  Layno, 6 Vet. App. at 469.  

At present, the Veteran has not been provided with a VA examination to determine if he has a current diagnosis of erectile dysfunction, and if so, the etiology of that disability.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low. 

Here, Veteran has claimed he has a current diagnosis of erectile dysfunction that may be associated with his active service, or may be secondary to his service-connected disabilities.  However, there is insufficient evidence to decide this claim without a VA examination and opinion as to etiology of the claimed erectile dysfunction.  In turn, the Board finds a VA examination in necessary to decide the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his claimed erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must opine as to the following:
			
a. Does the Veteran have a current diagnosis of erectile dysfunction, or has the Veteran been diagnosed with erectile dysfunction at any point during the appeal period.
 
b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service, or is related to an incident of service including his Gulf War service.

c. Whether it is at least as likely as not that the Veteran's claimed erectile dysfunction was proximately due to or the result of his service-connected disabilities (PTSD, CFS, hypertension, right shoulder disability, fibromyalgia, tinnitus, IBS, and left ear hearing loss).

d. Whether it is at least as likely as not that the Veteran's claimed erectile dysfunction was aggravated beyond its natural progression by his service-connected disabilities.  

	The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2. Readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).


Department of Veterans Affairs


